IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROMERIO L. WALKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1912

DEPT. OF CORRECTIONS,
WARDEN C. HALLEY,
ASSISTANT WARDEN J.D.
SLOAN, CAPTAIN WEEKS,
SERGEANT TIMOTHY
DAWSON, OFFICER ALEX
RICHARDS, WARDEN JAMES
BLACKWOOD, CAPTAIN
GAINEY, SERGEANT
CHRISTOPHER WARD, and
OFFICER THOMAS A. MONEY,

     Respondents.
___________________________/

Opinion filed August 19, 2014.

Amended Petition for Writ of Mandamus -- Original Jurisdiction.

Romerio L. Walker, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      DENIED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.